Exhibit 99.1 AGREEMENT THIS AGREEMENT dated as of June 18, 2008 (this “Agreement”), is by and among each of the entities and individuals listed on Schedule A hereto (collectively, the “Crescendo Parties”)and Cott Corporation (the “Company”). NOW THEREFORE in consideration of the mutual representations, warranties, covenants, agreements and conditions hereinafter set forth and for other consideration (the receipt and sufficiency of which is acknowledged), intending to be legally bound hereby, the parties hereby agree as follows: Section
